DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 8/11/22, which has been entered.  

   1.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's arguments with respect to claims 1-4, 6-12, 14-20, 21-33 have been considered and are persuasive. The Examiner notes the inclusion of allowable subject matter of claims 5, 13, and 20 into each of the independent claims to overcome the prior art of record. 

   2.   REASONS FOR ALLOWANCE
Claims 1-4, 6-12, 14-20, 21-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
 the closest prior art of record, generally, teaches using information to predict durations of an idle state and comparing that information to predicted durations of active states (Arora), dividing and performing atomic garbage collection during the next idle periods (Payer and Smith).  While the prior art of record cited teaches various illustrations of calculating a “weighted average” and/or utilizing a type of average in computing/estimating idle times for garbage collection, there is not an obvious reason, taken alone or in combination, to teach the limitations of:
record idle times for a memory device; derive a metric from the idle times, the weighted average computed by:

    PNG
    media_image1.png
    66
    50
    media_image1.png
    Greyscale



 Docket No. 303.I38US1 30 Client Ref. No. 2018-1759.00/USwhere, n is a number of idle times being considered and L is a length of an idle time;
divide a current garbage collection workload into portions based on the metric, wherein the portions are atomic and a group of multiple operations, a size of the group being determined by the metric; and 
perform, to completion, a first portion of the portions at a next idle time, wherein the first portion is beyond a threshold size, as recited into the claim limitations of independent claims 1, 9, and 17.  
These limitations are not taught or rendered obvious, particularly in combination with the other limitations in the claims, in view of the prior art of record.  The dependent claims are allowable for at least the same reasons as its respective independent claim.  
The examiner would like to emphasize that while one or more reasons are offered above why the claims are allowable over the prior art, it is each claim, taken as a whole, including interrelationships and interconnections between various claimed elements which are allowable over the prior art of record and not any individual limitation of a claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

   3.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
Zhang (US 20170351603 A1), which teaches a method for garbage collection in a NAND flash memory system is disclosed. The method includes the steps of receiving a data request task in the NAND flash memory system; executing the data request task in the NAND flash memory system; based on the condition where the number of free data pages in the NAND flash memory system is below the first pre-determined threshold, determining whether a data block partial garbage collection list is empty; based on the condition where the data block partial garbage collection list is empty, selecting a victim block in the NAND flash memory system; and creating a plurality of data block partial garbage collection tasks;
Kanno (US 20160041762 A1), which teaches a memory system includes a nonvolatile memory and a controller which controls the nonvolatile memory. The controller notifies to an outside an extensive signal which indicates a predetermined state of the nonvolatile memory or the controller; and 
Malshe (US 20220171713 A1), which teaches at least one source physical memory block stored in a memory device is identified. The source physical memory block comprises at least one logical unit. A determination is made as to whether an age characteristic of the logical unit satisfies a threshold criterion. A storage classification is determined for the logical unit based on whether the age characteristic of the logical unit satisfies the threshold criterion. The classification comprises a hot data classification or a cold data classification. A target physical memory block is identified based on the storage classification determined for the logical unit, and the logical unit is stored in the identified target physical memory block; and 
Yu (US 20200349069 A1), which teaches a garbage data scrubbing method and a device, and relates to the field of terminals, to resolve a problem that delivering a discard message in a file system transaction affects a user foreground operation. The method includes: obtaining an IO busy/idle status of a terminal at a current moment, where the IO busy/idle status includes a busy state and an idle state (S301); and if the IO busy/idle status of the terminal at the current moment is the idle state, delivering a discard message to a storage device (S302), where the discard message includes an initial address and a size of to-be-scrubbed physical space in the storage device, and the discard message is used to unbind a mapping relationship between a physical address of the to-be-scrubbed physical space and a corresponding logical address.



   4.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
Claims 1-4, 6-12, 14-20, 21-33 are allowable as noted above.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137